DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending as amended on 4/7/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 broadly recites a method of preparing polybenzimidazoles by condensation of tetraamines with “dicarboxylic acids or dialdehydes,” and then subsequently recites a narrower limitation (“using the dialdehydes as starting material”), and requires mixing dialdehyde and tetraamine (step a). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it is not clear whether the claim is limited to methods utilizing dialdehyde, or, whether the claim encompasses methods utilizing dicarboxylic acids rather than dialdehyde. Claims 4-15 are rejected for the same reasons, due to their dependence from claim 1. 
Additionally, claim 1 recites “jointly heating the reactants,” but also requires mixing the reactants (dialdehyde, tetraamine) and forming an intermediate “at room temperature.” “Heating” ordinarily means raising a temperature above room temperature. Therefore, the requirement to form the intermediate by mixing the reactants “at room temperature” conflicts with the requirement to perform polycondensation by “jointly heating the reactants,” thereby leading to uncertainty regarding the scope of the claim. For examination purposes, the requirement to “jointly heat the reactants” will be considered satisfied by a method wherein an intermediate forms as a result of mixing reactants at room temperature. However, if Applicant does not intend to require raising the temperature of the reactants above room temperature in step (a), Applicant may wish to consider replacing the third and fourth lines of text of claim 1 with “by polycondensation of dialdehydes and tetraamines”… Claims 2-15 are rejected for the same reasons, due to their dependence from claim 1.
Additionally, claim 1 recites formulas 1 and 2 having a subscript “n,” which is defined as meaning greater than or equal to 2. Claim 1 subsequently recites formulas 3 and 4, also having subscripts “n.” However, the subscript “n” for formulas 3 and 4 is re-defined to mean greater than or equal to 1. Because the same subscript “n” has two different meanings in the same claim, the scope of the claim is unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuse (Polybenzimidazoles from aromatic bis-o-diamines and dialdehydes, Chemistry and Industry, 1975, pp 315-316) in view of Dallinger et al (Microwave-Assisted Synthesis in Water as Solvent, Chem. Rev. 2007, 107, 2563-2591) and Simion et al (Synthesis of imines, diimines and macrocyclic diimines as possible ligands, in aqueous solution, J. Chem. Soc., Perkin Trans. 1, 2001, 2071–2078).
As to claims 1-3, Neuse teaches a method for preparing polybenzimidazoles from 3,3’-diaminobenzidine (a tetraamine having a structure according to DAB recited in claims 2 and 3) and terephthalaldehyde or isophthalaldehyde (dialdehydes having structures according to TDA and IDA, respectively, as recited in claims 2 and 3). See the two reaction schemes on p 315, as well as the Table on p 315. The polybenzimidazole of formula II disclosed by Neuse has a structure according to instant formula (1), while the structure of a polybenzimidazole formed from DAB and IDA, as disclosed by Neuse, corresponds to the structure of instant formula (2). Neuse fails to specifically teach the value of “n,” however, given that Neuse discloses that polybenzimidazole product was successfully obtained (see Table notes c, d, e), there is reasonable basis to conclude that Neuse discloses a polybenzimidazole (and polyazomethine prepolymer) wherein “n” (the number of repeating units) is at least 2 (as a value of “n” = 1 would not be considered polymeric).
Neuse further teaches that the initial reaction product of the reaction of bis-o-diamine (i.e., tetramine) and dialdehyde is a polyazomethine intermediate (second paragraph, first reaction scheme). The polyazomethine intermediates, as disclosed by Neuse, formed by reaction of DAB with either TDA (as shown in Neuse’s formula I) or IDA, have repeating units according to instant formulas 3 and 4, respectively. Neuse fails to specifically show the structures of both the cis- (i.e., units subscripted “m” in instant formulas 3 and 4) and trans- (i.e., units subscripted “n” in instant formulas 3 and 4) intermediate isomers, however, as evidenced by the instant specification (p 11), formation of both isomers occurs upon reaction of DAB with either TDA or IDA. Therefore, there is reasonable basis to conclude that Neuse discloses polyazomethine intermediates which have trans-isomer repeating units (such as shown in Neuse’s formula I) as well as cis-isomer repeating units.
Neuse teaches that the reaction is performed in aprotic solvents such as dimethylacetamide, dimethylformamide and N-methylpyrrolidone (second paragraph). Neuse fails to teach using water as a solvent.
Dallinger teaches that in today’s world, synthetic chemists are constantly being challenged to consider more environmentally benign methods for generation of desired target molecules (first paragraph). Dallinger teaches that solvent usage is often an integral part of a chemical or manufacturing process, and water can undoubtedly be considered the cleanest solvent available with the least impact to the environment (second paragraph). Dallinger teaches that chemical processing in water is possible and of considerable interest under “superheated conditions” in sealed vessels because of the favorable changes that occur in the chemical and physical properties of water at high temperatures and pressures (p 2565, second full paragraph). The subcritical region of water at temperatures from 150-300 C under autogenic pressure is of importance to organic synthesis, as it provides a favorable reaction medium for organic synthesis. As the water temperature is increased, the dielectric constant of water drops rapidly, and therefore, the solubility of organic compounds increases much more than expected for the natural effect of temperature. Additionally, once cooled, organic products are no longer soluble at ambient temperature water, allowing for easy post-synthesis product separation (p 2565, paragraph bridging columns). Dallinger further teaches that the high temperature water reaction environment lends itself ideally to processing utilizing microwave heating under sealed-vessel conditions (p 2565, right column, first paragraph). 
Considering Dallinger’s disclosure discussed above, when performing an organic chemical synthesis, the person having ordinary skill in the art would have been motivated to replace a conventional organic solvent with water in order to reduce the impact of the process to the environment. In particular, the person having ordinary skill in the art would have been motivated to eliminate use of toxic organic solvent in an organic reaction by utilizing water at any appropriate “near-critical” temperature (i.e., temperature within the range of 150-350 C, see Table 1 of Dallinger, p 2565), in order to achieve appropriate solvent properties (e.g., dielectric constant). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polybenzimidazole from tetraamine and dialdehyde in solution, as disclosed by Neuse, by utilizing superheated water (i.e., water within a range of 150-350 C under autogenic pressure, corresponding to “hydrothermal conditions” as presently recited) as a reaction solvent, as disclosed by Dallinger. 
With regard to the presently recited step of mixing dialdehyde, tetraamine and water at room temperature (step a):
When carrying out a reaction in solution under heated conditions (such as by utilizing microwave heating under sealed vessel conditions, see Dallinger p 2565, middle right), the person having ordinary skill in the art would have been motivated to combine the reactants and solvent under ambient conditions in order to reduce process complexity (e.g., complexity associated with bringing individual components to particular temperatures prior to combining). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polybenzimidazole from tetraamine and dialdehyde utilizing superheated water as a reaction solvent, as suggested by modified Neuse, by first combining the monomers (tetraamine and dialdehyde) and solvent (water) at room temperature, prior to heating to a temperature within a range of 150-350 C under autogenic pressure (such as in a microwave). 
With regard to the presently recited formation of intermediate polyimine (polyazomethine) in water at room temperature (instant step a):
Modified Neuse fails to specifically teach that polyimine intermediate formation results upon mixing the monomers and water at room temperature (i.e., prior to heating to hydrothermal conditions). However, the disclosure of Simion is cited here to resolve the level of ordinary skill in the art, and to establish that the person having ordinary skill in the art would have reasonably expected formation of a polyimine intermediate upon combining dialdehyde and tetraamine in room temperature water. 
Like Dallinger, Simion discloses that water tends to replace more and more organic solvents taking into account environmental concerns, cost, safety and simple operations (p 2071, first paragraph). Simion discloses imine synthesis in aqueous media, under mild condition, without using any buffered system or catalyst, by mixing amines and carbonyl compounds in water at room temperature (p 2071, third and fourth paragraphs). See Table 2, p 2072, showing the reaction of various aromatic aldehydes with various aromatic amines yielding imine product. Simion teaches that room temperature proved to be convenient enough for the condensation process to take place, and that, when imine compounds are desired, before using classical methods, the convenient method that requires only water and room temperature is worth trying (p 2074, conclusion). 
Considering Simion’s disclosure that reaction of aromatic aldehyde and aromatic amine occurs readily without catalyst to yield imine in room temperature water, the person having ordinary skill in the art would have had a reasonable basis to conclude that, upon combining a tetraamine and a dialdehyde in room temperature water, at least some amount of polyimine formation would result. As set forth above, it would have been obvious to the person having ordinary skill in the art to have prepared polybenzimidazole from tetraamine and dialdehyde utilizing superheated water as a reaction solvent, as suggested by modified Neuse, by first combining the monomers (tetraamine and dialdehyde) and solvent (water) at room temperature. Simion, as discussed above, establishes that one would have had a sufficiently reasonable expectation of success in combining dialdehyde and tetraamine monomers and water at room temperature to form a polyimine intermediate, as such conditions were known in the art as effective for the synthesis of imines from aromatic aldehydes and aromatic amines.
As to the recitation that the polybenzimidazole preparation is carried out “substantially without the formation of any byproducts:”
As set forth above, modified Neuse suggests a method according to the present claims wherein DAB and TDA (or IDA) are mixed in water at room temperature with formation or polyimine intermediate, followed by heating the reaction under hydrothermal conditions above 100 C under pressure. The method suggested by modified Neuse is substantially according to the method described in the instant specification, including the examples. According to the instant specification, such a method results in a polybenzimidazole substantially without the formation of byproducts. Therefore, given that modified Neuse suggests a method utilizing the same reactants and same solvent under substantially the same conditions which, according to the instant specification, does not result in the formation of substantial amounts of byproduct, there is reasonable to conclude that, in the preparation of polybenzimidazole under hydrothermal conditions as suggested by Neuse, substantial formation of byproduct does not occur.
As to claims 4-6, 8-10 and 12-14, modified Neuse suggests a method according to claims 1-3, as set forth above. As set forth in the discussion of Dallinger’s disclosure above, the subcritical region of water ranges from 150-350 C under autogenic pressure, and provides a favorable reaction medium for organic synthesis. Dallinger teaches that as the water temperature increases, the dielectric constant of water drops rapidly, and therefore, the solubility of organic compounds increases much more than expected for the natural effect of temperature. Given that the person having ordinary skill in the art would have understood how the properties of water as a solvent change as the temperature is increased within the subcritical region of 150-350 C, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate reaction temperature within the range of 150-350 C in order to achieve the desired solvent character, including a temperature within the presently recited ranges of at least 180 C or at least 250 C. As to the presently recited duration, Neuse teaches a duration of 20 hours (note “d” under Table) for the cyclocondensation of the prepolymer, which falls within the presently recited ranges of at least 30 min or at least 2 hours.
As to claims 7, 11 and 15, Neuse teaches that the cyclocondensation of the second step proceeds both in the presence and in the absence of air (right column, top). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the cyclocondensation step (corresponding to instant step b) in the process of modified Neuse in either the presence or absence of air with reasonable expectation of success, including in the absence of air (and therefore in the absence of atmospheric oxygen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766